


Exhibit 10.1


[xilinxlogoa08.jpg]




Frank Tornaghi
*****
*****


Re: Retirement Agreement
Dear Frank:
I am writing to confirm the terms of your separation from employment with
Xilinx, Inc. (the “Company”). This letter, upon your signature, will constitute
the entire and final agreement between you and the Company concerning the terms
of your separation from employment and offers you a retirement package in
exchange for a release of claims (the “Retirement Agreement”).
1.Separation Date: As a result of your retirement, your employment with the
Company will terminate effective March 27, 2015 (the “Separation Date”).
2.Payment of Final Wage: On your Separation Date, the Company will provide you
with your final pay that will include all wages earned through the Separation
Date, including unused accrued vacation, all subject to appropriate tax
withholding. You will be reimbursed for all outstanding business expenses
according to the usual Company procedures. You will be reimbursed for any amount
you have contributed to your Employee Stock Purchase Plan account, if
applicable. You will be provided with the payments described in this Section 2
whether or not you sign this Retirement Agreement.
3.Health Benefits: Your medical, dental and vision coverage under the Company’s
plans will continue through March 31, 2015. If you desire to continue medical,
dental and vision coverage, you may elect coverage as provided under the
applicable provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and the Company’s group health plan subject to the requirements
of COBRA. Further information regarding COBRA coverage will be sent to you in a
separate letter via US mail following your Separation Date.
4.Equity Awards: Vesting on all options and restricted stock units held by you
will cease as of the Separation Date. Except as set forth in Section 5, any
restricted stock units that are unvested as of your Separation Date will be
cancelled. You have seven (7) months after your Separation Date in which to
exercise vested stock options. You may determine how many vested shares subject
to outstanding stock options you will hold as of the Separation Date and confirm
the exercise period for such options by accessing your equity account at
http://eac.schwab.com. It is your responsibility to determine the number of days
you have after the Separation Date to exercise your outstanding stock options.
If you fail to exercise within the specified time period, the options will
expire and no longer be exercisable.
5.Retirement Package: Subject to your timely execution and failure to revoke
this Retirement Agreement in accordance with Section 9.2 below and your
compliance with Section 11 below, the Company agrees to provide you with the
following payments and benefits (“Retirement Package”) to which you are not
otherwise entitled. You acknowledge and agree that this Retirement Package
constitutes adequate legal consideration for the promises and representations
made by you in this Retirement Agreement.
5.1Retirement Payment: The Company agrees to provide you with a retirement
payment of $292,500 (which is equal to nine (9) months of your current base
salary) less all appropriate federal and state income and employment taxes
(“Retirement Payment”). This Retirement Payment will be provided to you on a
date no later than thirty (30) days following the Effective Date (as that term
is defined in Section 9.2 below).




--------------------------------------------------------------------------------




5.2Continuation of Group Health Benefits: The Company will pay the premiums
required to continue your health care coverage for nine (9) months, beginning
April 2015 through December 31, 2015, under the applicable provisions of COBRA,
provided that you elect to continue and remain eligible for these benefits under
COBRA, and do not obtain health coverage through another employer/entity during
this period. COBRA coverage is not automatic; you must timely elect it. The
Company cannot make the COBRA election for you. Please carefully review the
COBRA information that will be sent to you via US mail.
5.3Equity Acceleration. Effective on the Separation Date, the Company will
accelerate the vesting of a portion of certain awards of restricted stock units
(“RSUs”) previously granted to you that would otherwise remain unvested on such
date, as follows:
5.3.1Of the 6,154 unvested RSUs subject to an award granted to you on July 2,
2012 (Award ID EPF1270003), a total of 3,077 RSUs will be treated as vested as
of the Separation Date and the remaining unvested RSUs subject to such award
shall be canceled;
5.3.2Of the 10,000 unvested RSUs subject to an award granted to you on July 2,
2012 (Award ID ETF1270003), a total of 8,333 RSUs will be treated as vested as
of the Separation Date and the remaining unvested RSUs subject to such award
shall be canceled; and
5.3.3Of the 12,187 unvested RSUs subject to an award granted to you on July 1,
2013 (Award ID EPF1370003), a total of 6,093 RSUs will be treated as vested as
of the Separation Date and the remaining unvested RSUs subject to such award
shall be canceled.
You will have taxable compensation income equal to the market price of the
shares issuable to you in settlement of the foregoing RSUs on or about March 27,
2015, which will be reported on your 2015 Form W-2 and be subject to tax
withholding. The Company will deduct a number of shares otherwise issuable to
you in settlement of such RSUs having a value sufficient to cover your required
minimum tax withholding, unless you have made alternative arrangements to pay
these taxes.
The vesting of no portion of the unvested RSUs subject to an award granted to
you on July 1, 2014 (Award ID EPF14070003) will be accelerated, and such award
shall be canceled in its entirety on your Separation Date.
6.General Release: You unconditionally, irrevocably and absolutely release and
discharge the Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of the
Company, past and present, as well as the Company’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, your employment with the Company, the termination of your employment, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with your employment with the Company. This release
is intended to have the broadest possible application and includes, but is not
limited to, any claims of tortious or other wrongful termination, constructive
discharge, harassment, discrimination or retaliation (on any basis including,
but not limited to, age, sex, sexual orientation, national origin, race,
religion, disability, or medical condition), invasion of privacy, defamation,
slander, libel, intentional or negligent infliction of emotional distress,
breach of contract, breach of the implied covenant of good faith and fair
dealing, or any claims arising under Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, the California Labor Code, the California Fair Employment and
Housing Act, and all claims for attorneys’ fees, costs and expenses. You
expressly waive your right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by you or on your behalf, related in any way to the matters
released herein. However, this general release is not intended to bar any claims
that, by statute, may not be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, and any challenge to the validity of
your release of claims under the Age Discrimination in Employment Act of 1967,
as amended, as set forth in this Retirement Agreement.
7.California Civil Code Section 1542 Waiver: You expressly acknowledge and agree
that all rights under Section 1542 of the California Civil Code are expressly
waived. That section provides:




--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
In addition, you hereby knowingly and voluntarily waive any protection that may
exist under any comparable or similar statutes and principles of common law or
any other state laws as it pertains to the enforcement of the releases provided
in this paragraph.
8.Representation Concerning Filing of Legal Actions and Complaints: You
represent that, as of the date of this Retirement Agreement, you have not (i)
filed any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties in any court
or with any governmental agency or (ii) complained about or opposed any public
safety or health issue involving the Company, or any violation of any law or
regulation by or at the Company including without limitation with respect to
government funds or contracts.
9.Older Workers’ Benefit Protection Act: This Retirement Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f). You are advised, by this Retirement Agreement, to consult
with an attorney before executing this Retirement Agreement.
9.1Acknowledgments/Time to Consider: You acknowledge and agree that (a) you have
read and understand the terms of this Retirement Agreement; (b) you have been
advised in writing to consult with an attorney before executing this Retirement
Agreement; (c) you have obtained and considered such legal counsel as you deems
necessary; (d) you have been given twenty-one (21) days to consider whether or
not to enter into this Retirement Agreement; and (e) by signing this Retirement
Agreement, you acknowledge that you do so freely, knowingly, and voluntarily.
9.2Revocation/Effective Date: This Retirement Agreement shall not become
effective or enforceable until the eighth day after you sign this Retirement
Agreement. In other words, you may revoke your acceptance of this Retirement
Agreement within seven (7) days after the date you sign it. Your revocation must
be in writing and received by 5:00 p.m. Pacific Time on the seventh day in order
to be effective. If you do not revoke acceptance within the seven (7) day
period, your acceptance of this Retirement Agreement shall become binding and
enforceable on the eighth day (“Effective Date”) after you sign it. The
Retirement Package shall become due and payable in accordance with Section 5,
provided this Retirement Agreement has not been revoked.
9.3Preserved Rights of Employee: This Retirement Agreement does not waive or
release any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the execution of this Retirement Agreement. In
addition, this Retirement Agreement does not prohibit you from challenging the
validity of this Retirement Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.
10.Non-Disparagement: You agree that you will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of the Company or any of the other Released
Parties or in any way impede or interfere with the professional relationships of
the Company.
11.Confidentiality and Return of Company Property: You understand and agree that
as a condition of receiving the Retirement Package in Section 5, all Company
property must be returned to the Company on or before the Separation Date. By
signing this Retirement Agreement, you represent and warrant that you will have
returned to the Company on or before the Separation Date, all Company property,
data and information belonging to the Company and agree that you will not use or
disclose to others any confidential or proprietary information of the Company or
the Released Parties. You further agree to comply with the continuing
obligations regarding confidentiality set forth in the surviving provisions of
the Company’s Proprietary Information and Inventions Agreement. In addition, you
agree to keep the terms and conditions of this Retirement Agreement
confidential, except that you may discuss this Retirement Agreement with your
immediate family and attorney or accountant, if any, as needed, but in no event
should you discuss this Retirement Agreement or its terms with any current or
prospective employee of the Company.




--------------------------------------------------------------------------------




12.Non-Solicitation: You understand and agree that the Company’s customers and
information regarding the Company's customers and prospective customers are
proprietary and constitute trade secrets. You agree that following the
Separation Date you will not, directly or indirectly, separately or in
association with others, use Company proprietary information or trade secrets to
interfere with, impair, disrupt or damage the Company's relationship with any of
its customers or prospective customers. You further agree that for a period of
one (1) year following the Separation Date, you will not, directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage the Company’s relationship with any of its employees.
13.No Admissions: By entering into this Retirement Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Retirement
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
14.Full Defense: This Retirement Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by you
in breach hereof.
15.Severability: In the event any provision of this Retirement Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.
16.Applicable Law: The validity, interpretation and performance of this
Retirement Agreement shall be construed and interpreted according to the laws of
the State of California, without regard to its conflict of laws principles.
17.Entire Agreement; Modification: This Retirement Agreement, including the
surviving provisions of any Proprietary Information and Inventions Agreement
previously executed by you and the Company and incorporated herein by reference,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. This Retirement Agreement may be amended
only by a written instrument executed by all parties hereto.


(remainder of page intentionally left blank)
















































--------------------------------------------------------------------------------






18.Accepting this Retirement Agreement: To accept this Retirement Agreement,
please date and sign as indicated below no later than March 13, 2015, and return
it to Anni Dang, HR Department, at 2100 Logic Drive, San Jose, CA 95124.  If the
Company does not receive a timely executed copy of the Retirement Agreement, the
offer of the Retirement Package described in Section 5 above shall expire.


We wish you the best in your future endeavors and thank you for your
contributions to the Company.
Sincerely,
/s/ Marilyn Stiborek Meyer
Marilyn Stiborek Meyer
Senior Vice President
Worldwide Human Resources


AGREEMENT OF FRANK TORNAGHI


By signing below, I acknowledge that I have had the opportunity to review this
Retirement Agreement carefully, I understand each and every term contained in
this Retirement Agreement and I voluntarily agree to them.


Dated: March 11, 2015         By:/s/ Frank Tornaghi_________________    
FRANK TORNAGHI


